Case 1:19-cv-01687-CFC-CJB Document 36 Filed 04/23/20 Page 1 of 4 PageID #: 434




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE


  ZapFraud, Inc.

                      Plaintiff,            C.A. No. 19-cv-1687-CFC-CJB

              v.                            JURY TRIAL DEMANDED

  Barracuda Networks, Inc.

                      Defendant.


 PLAINTIFF ZAPFRAUD, INC.’S UNOPPOSED MOTION FOR LEAVE TO

                   FILE A SECOND AMENDED COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 15 and Delaware District Court

 Local Rules 7.1.1, 7.1.2, and 15.1, Plaintiff ZapFraud, Inc. (“ZapFraud”) moves to

 file a Second Amended Complaint in the above-captioned action. The Second

 Amended Complaint adds a count of infringement for a newly-issued patent, which

 is a continuation of the current patent-in-suit.   ZapFraud has conferred with

 defendant Barracuda Networks, Inc. (“Barracuda”), and defendant does not oppose

 this amendment.

       For reasons set forth below, ZapFraud respectfully requests that the court

 grant this motion:

       1.     Rule 15(a) provides that leave to amend shall be freely given “when

 justice so requires.” Fed. R. Civ. P. 15(a)(2). “Leave to amend must generally be
Case 1:19-cv-01687-CFC-CJB Document 36 Filed 04/23/20 Page 2 of 4 PageID #: 435




 granted unless equitable considerations render it otherwise unjust.” Arthur v.

 Maersk, Inc., 434 F.3d 196, 204 (3d Cir. 2006) (citing Foman v. Davis, 371 U.S.

 178, 182 (1962)).

       2.     ZapFraud files this motion timely with no undue delay. The current

 action concerns ZapFraud’s patent infringement claim with respect to U.S. Patent

 No. 10,277,628 (the ’628 patent). ZapFraud seeks leave to add a claim of patent

 infringement with respect to a newly issued patent, U.S. Patent No. 10,609,073, a

 patent within the same family as the ’628 patent. The Patent Office issued the ’073

 patent on March 31, 2020.

       3.     ZapFraud’s proposed Second Amended Complaint would not unfairly

 prejudice the defendants. There is no scheduling order in this case, and no discovery

 served or produced. Moreover, the new infringement claim does not substantially

 change the scope of the case. The new patent is a continuation of the ’628 patent

 that is the subject of the infringement claim in the First Amended Complaint, and

 ZapFraud accuses the same products of infringing the new patent for substantially

 the same reason as the ’628 patent.

       4.     ZapFraud does not seek to amend the complaint in bad faith or as a

 result of any dilatory motive or other improper purpose.




                                          2
Case 1:19-cv-01687-CFC-CJB Document 36 Filed 04/23/20 Page 3 of 4 PageID #: 436




       5.     ZapFraud has made a reasonable effort to reach agreement with

 defendants, and counsel for defendants has indicated that they will not oppose this

 motion.

       In view of the pending motion to dismiss (D.I. 16, 26, 31), the parties further

 request that the Court permit each party to file a supplemental five-page brief limited

 to addressing how parties’ arguments apply to the newly added patent. Parties

 submit the following schedule for supplemental briefing:

  Event                                 Date
  Supplemental       5-page       brief Within 14 days after ZapFraud files the
  (Barracuda)                           Second Amended Complaint
  Supplemental       5-page       brief Within 14 days after Barracuda serves its
  (ZapFraud)                            supplemental brief

       A proposed order granting this motion is attached hereto as Exhibit 3, as are

 a copy of the Second Amended Complaint (attached hereto as Exhibit 1) and a

 marked-up version of the Second Amended Complaint (attached as Exhibit 2)

 showing the changes from the First Amended Complaint.

       For the foregoing reasons and in the interest of justice, ZapFraud respectfully

 requests the Court grant the above motion.




                                           3
Case 1:19-cv-01687-CFC-CJB Document 36 Filed 04/23/20 Page 4 of 4 PageID #: 437




  Dated: April 23, 2020                   Respectfully submitted,

                                          FARNAN LLP

                                          /s/ Brian E. Farnan        .
                                          Brian E. Farnan (No. 4089)
                                          Michael J. Farnan (Bar No. 5165)
                                          919 North Market St., 12th Floor
                                          Wilmington, DE 19801
                                          Telephone: 302-777-0300
                                          Facsimile: 302-777-0301
                                          bfarnan@farnanlaw.com
                                          mfarnan@farnanlaw.com

                                          Jonas McDavit (admitted pro hac vice)
                                          Wen Xue (admitted pro hac vice)
                                          DESMARAIS LLP
                                          230 Park Avenue
                                          New York, NY 10169
                                          Telephone: 212-351-3400
                                          Facsimile: 212-351-3401
                                          jmcdavit@desmaraisllp.com
                                          wxue@desmaraisllp.com

                                          Attorneys for Plaintiff ZapFraud, Inc.




                                      4
